TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00542-CV



                        In re The Honorable Richard “Opey” Watkins


                     ORIGINAL PROCEEDING FROM MILAM COUNTY



                                            ORDER

PER CURIAM

               The Honorable Barbara Vansa, Milam County Clerk, is hereby directed not to print

or mail ballots for the 2014 general election pending further order of this Court.

               It is so ordered September 3, 2014.



Before Chief Justice Jones, Justices Rose and Goodwin